Citation Nr: 1512817	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-33 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for deep vein thrombosis (DVT) of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether the Veteran's DVT of the bilateral lower extremities is related to active duty.


CONCLUSION OF LAW

The criteria for service connection for DVT of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for DVT of the bilateral lower extremities, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that he has DVT of the bilateral lower extremities as a result of active duty.  Specifically, he asserts that his DVT is as a result of parachute jumps conducted during active duty, and that he first experienced a DVT during active duty after a particularly hard parachute landing.

Service connection may be established for a disability resulting from a disease or injury which is clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2014).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

With respect to a current disability, the Veteran underwent VA examination in connection with his service connection claim in November 2009, September 2012, and October 2012.  All three VA examiners diagnosed bilateral deep vein thrombosis.  As such, the Board finds that the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, service treatment records do not demonstrate that the Veteran was diagnosed with or treated for a DVT or any other venous disorder during service.  However, the Veteran's service personnel records reflect that he was awarded a Parachute Badge, which reflects the fact that he completed at least five parachute jumps during active duty.  Also, the Veteran is currently service-connected for leg injuries etiologically related to in-service parachute jumps.  As such, the Board finds the Veteran's reports of completing parachute jumps consistent with the circumstances of his service, and finds the Veteran's own statements regarding his jumps credible.  Furthermore, throughout the pendency of the appeal, the Veteran has consistently reported that he first had DVT after a particularly hard landing from a parachute jump during active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, there is no evidence directly contradicting the Veteran's assertions.  Therefore, the Board finds that the Veteran has established an in-service event or injury for purposes of service connection.

With respect to a nexus between the Veteran's current disability and the in-service event or injury, there are conflicting medical opinions.  The October 2012 VA examiner opined that the Veteran's DVT was less likely than not related to active duty based on the Veteran's description of his original injury, but was more likely related to an inherited thrombotic disorder.  Neither the November 2009 nor the September 2012 VA examiner provided an etiological opinion, although the November 2009 VA examiner noted that the condition began in 1972, while the Veteran was on active duty.  However, the Veteran also submitted private opinions from his physician, Dr. R. Krug.  Dr. Krug opined that if the Veteran suffered an injury and DVT during active duty as described, then it was likely that his subsequent DVTs and venous issues were related to the initial event.  

Based on the foregoing, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's DVT of the bilateral lower extremities is related to active duty.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for DVT of the bilateral lower extremities is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for DVT of the bilateral lower extremities is warranted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


